                  Case 8:20-bk-03608-CPM       Doc 211      Filed 07/20/20      Page 1 of 21




                            IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE MIDDLE DISTRICT OF FLORIDA
                                         TAMPA DIVISION
                                        www.flmb.uscourts.gov

In re:                                                         Chapter 11
CFRA HOLDINGS, LLC                                             Case No. 8:20-bk-03608-CPM

                                                               Jointly Administered with:

CFRA, LLC                                                      Case No. 8:20-bk-03609-CPM
CFRA TRI-CITIES, LLC                                           Case No. 8:20-bk-03610-CPM

                                    Debtors.
                                                       /

                               STANDARD MONTHLY OPERATING REPORT
                             (BUSINESS) FOR DEBTOR CFRA TRI-CITIES, LLC
                        FOR THE PERIOD FROM JUNE 1, 2020 THROUGH JUNE 30, 2020

Comes now the above-named debtor and files its Monthly Operating Reports in accordance with the
Guidelines established by the United States Trustee and FRBP 2015.

                                                           /s/ Aaron S. Applebaum
                                                           Attorney for Debtor’s Signature

Debtor's Address:                                          Attorney's Address:
1340 Hamlet Avenue                                         SAUL EWING ARNSTEIN & LEHR LLP
Clearwater, FL 33756                                       1037 Raymond Blvd., Suite 1520
t.pruban@focusmg.com                                       Newark, NJ 07102-5426
                                                           Tel: 973.286.6714
                                                           aaron.applebaum@saul.com


Note: The original Monthly Operating Report is to be filed with the court and a copy simultaneously
provided to the United States Trustee Office. Monthly Operating Reports must be filed by the 20th day of
the following month.

For assistance in preparing the Monthly Operating Report, refer to the following resources on the United
States Trustee Program Website, http://www.usdoj.gov/ust/r21/reg_info.htm
1)      Instructions for Preparations of Debtor’s Chapter 11 Monthly Operating Report
2)      Initial Filing Requirements
3)      Frequently Asked Questions (FAQs)http://www.usdoj.gov/ust/




                                                 MOR-1
37217797.2 07/18/2020
                  Case 8:20-bk-03608-CPM         Doc 211        Filed 07/20/20          Page 2 of 21
                                 SCHEDULE OF RECEIPTS AND DISBURSEMENTS
                        FOR THE PERIOD BEGINNING June 30, 2020 AND ENDING June 30, 2020

Name of Debtor: CFRA TRI-CITIES, LLC                          Case Number 8:20-bk-03610-CPM
Date of Petition: May 6, 2020
                                                           CURRENT                     CUMULATIVE
                                                            MONTH                 PETITION TO DATE

1. FUNDS AT BEGINNING OF PERIOD                           $6,927        (a)     $7,137              (b)
2. RECEIPTS:
       A. Cash Sales                                     $0
           Minus: Cash Refunds                           (-)
           Net Cash Sales                                $0
       B. Accounts Receivable                            $0
       C. Other Receipts (See MOR-3)                     $458                    $458
       (If you receive rental income,
          you must attach a rent roll.)
3. TOTAL RECEIPTS (Lines 2A+2B+2C)                       $458                    $458
4. TOTAL FUNDS AVAILABLE FOR
   OPERATIONS (Line 1 + Line 3)                          $7,385                 $7,595

5. DISBURSEMENTS
       A. Advertising
       B. Bank Charges                                                           $210
       C. Contract Labor
       D. Fixed Asset Payments (not incl. in “N”)
       E. Insurance
       F. Inventory Payments (See Attach. 2)
       G. Leases
       H. Manufacturing Supplies
       I. Office Supplies
       J. Payroll - Net (See Attachment 4B)
       K. Professional Fees (Accounting & Legal)
       L. Rent
       M. Repairs & Maintenance
       N. Secured Creditor Payments (See Attach. 2)
       O. Taxes Paid - Payroll (See Attachment 4C)
       P. Taxes Paid - Sales & Use (See Attachment 4C)
       Q. Taxes Paid - Other (See Attachment 4C)
       R. Telephone
       S. Travel & Entertainment
       Y. U.S. Trustee Quarterly Fees
       U. Utilities
       V. Vehicle Expenses
       W. Other Operating Expenses (See MOR-3)
6. TOTAL DISBURSEMENTS (Sum of 5A thru W)               $0                       $210
7. ENDING BALANCE (Line 4 Minus Line 6)                $7,385          (c)       $7.385               (c)

I declare under penalty of perjury that this statement and the accompanying documents and reports are true
and correct to the best of my knowledge and belief.

This 20th day of July, 2020.                            /s/ J. Tim Pruban, Chief Restructuring Officer
                                                                         (Signature)
(a)This number is carried forward from last month’s report. For the first report only, this number will be the
   balance as of the petition date.
(b)This figure will not change from month to month. It is always the amount of funds on hand as of the date of
   the petition.
(c)These two amounts will always be the same if form is completed correctly.


                                                     MOR-2
37217797.2 07/18/2020
                  Case 8:20-bk-03608-CPM          Doc 211       Filed 07/20/20      Page 3 of 21

                        MONTHLY SCHEDULE OF RECEIPTS AND DISBURSEMENTS (cont’d)

                                 Detail of Other Receipts and Other Disbursements

OTHER RECEIPTS:
Describe Each Item of Other Receipt and List Amount of Receipt. Write totals on Page MOR-2, Line 2C.

                                                                                Cumulative
             Description                               Current Month           Petition to Date

Transfer of funds from closed Wells Fargo            $458                   $458
(continued) Royalty Account

TOTAL OTHER RECEIPTS                                 $458_    ___   ____    $458         _______

“Other Receipts” includes Loans from Insiders and other sources (i.e. Officer/Owner, related parties
directors, related corporations, etc.). Please describe below:

                                 Source
 Loan Amount                    of Funds                     Purpose                  Repayment Schedule




OTHER DISBURSEMENTS:

Describe Each Item of Other Disbursement and List Amount of Disbursement. Write totals on Page MOR-2, Line
5W.
                                                                           Cumulative
        Description                                Current Month            Petition to Date

None




TOTAL OTHER DISBURSEMENTS                               _____                       __________




NOTE: Attach a current Balance Sheet and Income (Profit & Loss) Statement.




                                                     MOR-3
37217797.2 07/18/2020
               Case 8:20-bk-03608-CPM             Doc 211    Filed 07/20/20   Page 4 of 21


CFRA TriCities
Balance Sheet
June 30, 2020

ASSETS
10020 ∙ Checking‐Synovus DIP                  $         7,385
11000 ∙ Accounts Receivable                            34,860
Prepaid Expenses and Other Current Assets               1,765
Total Current Assets                          $        44,010

                             Office Furniture $        10,810
                              Office Fixtures             ‐
                       Restaurant Equipment            27,571
                    Leasehold improvements            135,731
                          Construction costs              ‐
                                    Remodel           330,898
                      Construction in process             ‐

TOTAL ASSETS                                  $       549,020

LIABILITIES & EQUITY
LIABILITIES
20000 ∙ Accounts Payable ‐ Pre Petition       $       106,165
20010 ∙ Accounts Payable ‐ Post Petition                6,442
Accrued Rent ‐ Post‐Petition                           95,346
Schedule E / F ‐ Part 1                                 2,467
Schedule E / F ‐ Part 2 (Employee claims)               4,916
20100 ‐ DIP Lender                                    639,000
Valley National Bank ‐ PrePetition                  8,269,316
Raymond James Bank ‐ PrePetition                   11,276,340
Total Liabilities                             $    20,399,993

EQUITY
Adjustment                                    $    (19,749,425)
Retained Earnings                                     (101,547)
Total Equity                                  $    (19,850,973)

TOTAL LIABILITIES & EQUITY                    $       549,020

Goodwill and other intangibles have not been included in the balance sheet.
              Case 8:20-bk-03608-CPM        Doc 211        Filed 07/20/20   Page 5 of 21


CFRA TriCities
P&L
For the Month Ended 6/30/2020


Revenue                                     $       ‐

Expense
60000‐1 ∙ Advertising & Promo‐Post Petito   $       86
68600‐1 ∙ Utilities ‐ Post Petition              5,209
Rent Expense                                    52,007
Total Expense                               $   57,303

Net Income                                  $   (57,303)
                  Case 8:20-bk-03608-CPM              Doc 211      Filed 07/20/20       Page 6 of 21




                                                  ATTACHMENT 1

                  MONTHLY ACCOUNTS RECEIVABLE RECONCILIATION AND AGING

Name of Debtor: CFRA TRI-CITIES, LLC                             Case Number 8:20-bk-03610-CPM

Reporting Period beginning June 1, 2020                          Period ending June 30, 2020

ACCOUNTS RECEIVABLE AT PETITION DATE:                          $34,840

                           ACCOUNTS RECEIVABLE RECONCILIATION
(Include all accounts receivable, pre-petition and post-petition, including charge card sales which have
not been received):

             Beginning of Month Balance                          $34,840                (a)
               PLUS: Current Month New Billings
               MINUS: Collection During the Month                $                      (b)
               PLUS/MINUS: Adjustments or Writeoffs              $                      *
             End of Month Balance                                $34,840               (c)

*For any adjustments or Write-offs provide explanation and supporting documentation, if applicable:



                              POST PETITION ACCOUNTS RECEIVABLE AGING
                           (Show the total for each aging category for all accounts receivable)

               0-30 Days         31-60 Days       61-90 Days       Over 90Days Total

          $0                    $0               $0               $0                     $0              (c)


For any receivables in the “Over 90 Days” category, please provide the following:

                                Receivable
      Customer                   Date           Status (Collection efforts taken, estimate of collectability,
                                                write-off, disputed account, etc.)
Ecolab Rebate                   2019            Accrued amount at date of filing
CSCS Coop Rebate                2019            Accrued amount at date of filing


(a)This number is carried forward from last month’s report. For the first report only, this number will be
   the balance as of the petition date.
(b)This must equal the number reported in the “Current Month” column of Schedule of Receipts and
    Disbursements (Page MOR-2, Line 2B).
(c)These two amounts must equal.


                                                         MOR-4
37217797.2 07/18/2020
                  Case 8:20-bk-03608-CPM                Doc 211          Filed 07/20/20           Page 7 of 21


                                           ATTACHMENT 2
                        MONTHLY ACCOUNTS PAYABLE AND SECURED PAYMENTS REPORT

Name of Debtor: CFRA TRI-CITIES, LLC                                  Case Number 8:20-bk-03610-CPM

Reporting Period beginning June 1, 2020                               Period ending June 30, 2020

In the space below list all invoices or bills incurred and not paid since the filing of the petition. Do not include
amounts owed prior to filing the petition. In the alternative, a computer generated list of payables may be attached
provided all information requested below is included.
                                     POST-PETITION ACCOUNTS PAYABLE
  Date               Days
 Incurred         Outstanding            Vendor                   Description                             Amount
See attachment




TOTAL AMOUNT                                                                                                          (b)
☐ Check here if pre-petition debts have been paid. Attach an explanation and copies of supporting
  documentation.

            ACCOUNTS PAYABLE RECONCILIATION (Post Petition Unsecured Debt Only)
Opening Balance                              $44,245                (a)
  PLUS: New Indebtedness Incurred This Month $57,543
  MINUS: Amount Paid on Post Petition,
          Accounts Payable This Month
  PLUS/MINUS: Adjustments                    $                    *
Ending Month Balance                         $101,788               (c)

*For any adjustments provide explanation and supporting documentation, if applicable.

                                       SECURED PAYMENTS REPORT
List the status of Payments to Secured Creditors and Lessors (Post Petition Only). If you have entered into a
modification agreement with a secured creditor/lessor, consult with your attorney and the United States Trustee
Program prior to completing this section).
                                                                        Number             Total
                                    Date                                of Post            Amount of
Secured                             Payment           Amount            Petition           Post Petition
Creditor/                           Due This          Paid This         Payments           Payments
Lessor                              Month             Month             Delinquent         Delinquent
None




TOTAL                                                                       (d)
(a)This number is carried forward from last month’s report. For the first report only, this number will be zero.
(b, c)The total of line (b) must equal line (c).
(d)This number is reported in the “Current Month” column of Schedule of Receipts and Disbursements (Page MOR-2, Line 5N).



                                                             MOR-5
37217797.2 07/18/2020
               Case 8:20-bk-03608-CPM           Doc 211   Filed 07/20/20   Page 8 of 21


CFRA TriCities
AP Aging at 6/30/2020
Post Petition

Vendor                           TOTAL
Appalachian Power                 $   2,432
Atmos Energy                            398
BrightRidge                           2,419
BVU‐Bristol Virginia Utilities          922
City of Kingsport                        64
Interface Security Systems LLC            0
Johnson City Utility System              34
Mood Media                              172
Prometheus                                0
TOTAL VENDORS                     $   6,442

IHOP Rent
             STORE                    TOTAL
                              589 $    36,575
                             4435      27,304
                             4440      31,468
TOTAL LANDLORD                    $    95,346

TOTAL ACCOUNTS PAYABLE                101,788
                  Case 8:20-bk-03608-CPM           Doc 211         Filed 07/20/20        Page 9 of 21

                                          ATTACHMENT 3
                                 INVENTORY AND FIXED ASSETS REPORT

Name of Debtor: CFRA TRI-CITIES, LLC                           Case Number 8:20-bk-03610-CPM

Reporting Period beginning June 1, 2020                        Period ending June 30, 2020

                                             INVENTORY REPORT

INVENTORY BALANCE AT PETITION DATE:                            $ n/a
INVENTORY RECONCILIATION:
      Inventory Balance at Beginning of Month                  $   n/a                              (a)
        PLUS: Inventory Purchased During Month                 $   n/a
        MINUS: Inventory Used or Sold                          $    n/a
        PLUS/MINUS: Adjustments or Write-downs                 $   n/a                                  *
      Inventory on Hand at End of Month                        $   n/a

METHOD OF COSTING INVENTORY:

*For any adjustments or write-downs provide explanation and supporting documentation, if applicable.

                                              INVENTORY AGING

             Less than 6    6 months to      Greater than      Considered
             months old     2 years old      2 years old       Obsolete         Total Inventory

                        %             %                 %                   %      =              100%*

* Aging Percentages must equal 100%.
☐ Check here if inventory contains perishable items.

Description of Obsolete Inventory:

                                             FIXED ASSET REPORT

FIXED ASSETS FAIR MARKET VALUE AT PETITION DATE:                          n/a                 (b)
(Includes Property, Plant and Equipment)

BRIEF DESCRIPTION (First Report Only):           Information taken from the Schedules filed with the SOFAS

FIXED ASSETS RECONCILIATION:
Fixed Asset Book Value at Beginning of Month                    $505,010                            (a)(b)
        MINUS: Depreciation Expense                             $
        PLUS: New Purchases                                     $
        PLUS/MINUS: Adjustments or Write-downs                  $                                   *
Ending Monthly Balance                                          $505,010

*For any adjustments or write-downs, provide explanation and supporting documentation, if applicable.

BRIEF DESCRIPTION OF FIXED ASSETS PURCHASED OR DISPOSED OF DURING THE REPORTING
PERIOD:

(a)This number is carried forward from last month’s report. For the first report only, this number will be the
   balance as of the petition date.
(b)Fair Market Value is the amount at which fixed assets could be sold under current economic conditions.
   Book Value is the cost of the fixed assets minus accumulated depreciation and other adjustments.


                                                       MOR-6
37217797.2 07/18/2020
                 Case 8:20-bk-03608-CPM              Doc 211         Filed 07/20/20     Page 10 of 21

                                                   ATTACHMENT 4A

                         MONTHLY SUMMARY OF BANK ACTIVITY - OPERATING ACCOUNT

Name of Debtor: CFRA TRI-CITIES, LLC                             Case Number 8:20-bk-03610-CPM

Reporting Period beginning June 1, 2020                          Period ending June 30, 2020

Attach a copy of current month bank statement and bank reconciliation to this Summary of Bank Activity. A
standard bank reconciliation form can be found at http://www.usdoj.gov/ust/r21/reg_info.htm. If bank accounts
other than the three required by the United States Trustee Program are necessary, permission must be obtained from
the United States Trustee prior to opening the accounts. Additionally, use of less than the three required bank
accounts must be approved by the United States Trustee.

NAME OF BANK: Synovus Bank                                 BRANCH:         n/a
              Wells Fargo

ACCOUNT NAME: Synovus                                          ACCOUNT NUMBER: ****4261
                                           Focus Management Group USA as
                                           Debtor-in-Possession for CFRA, LLC

                             Wells Fargo CFRA, LLC                                    ****3510

PURPOSE OF ACCOUNT:                         OPERATING ACCOUNT

                                                          Wells                    Synovus        Total
Ending Balance per Bank Statement                         $0                       $7,385         $7,385
Plus Total Amount of Outstanding Deposits
Minus Total Amount of Outstanding Checks and other debits
Minus Service Charges
Ending Balance per Check Register                         $0                       $7,385         $7,385

*Debit cards are used by             n/a

**If Closing Balance is negative, provide explanation:         n/a


The following disbursements were paid in Cash (do not includes items reported as Petty Cash on Attachment
4D: ( ☐ Check here if cash disbursements were authorized by United States Trustee)

Wells Fargo

 Date                   Amount        Payee               Purpose                Reason for Cash Disbursement


                   TRANSFERS BETWEEN DEBTOR IN POSSESSION ACCOUNTS
“Total Amount of Outstanding Checks and other debits”, listed above, includes:

                                 $________________Transferred to Payroll Account
                                 $________________Transferred to Tax Account




(a) The total of this line on Attachment 4A, 4B and 4C plus the total of 4D must equal the amount reported as
    “Ending Balance” on Schedule of Receipts and Disbursements (Page MOR-2, Line 7).


                                                         MOR-7
37217797.2 07/18/2020
              Case 8:20-bk-03608-CPM      Doc 211        Filed 07/20/20      Page 11 of 21
                                                          Statement of Account
                                                          Last statement:      May 31, 2020
                                                          This statement:      June 30, 2020
                                                          Total days in statement period: 30
                                                                  -426-1         031      165
                                                          Page 1 of 1


        FOCUS MANAGEMENT GROUP USA INC             2      Direct inquiries to:                   0
        AS DEBTOR-IN-POSSESSION FOR                       800-334-9007
        CFRA TRI-CITIES LLC
        5001 W LEMON ST
        TAMPA FL 33609-0000




                                 Summary of Account Balance
 Account                                        Number                                 Ending Balance

 Commercial Checking                                   -426-1                              $7,384.95



 Commercial Checking                        Account Number                -426-1

 Beginning balance                      0.00
 Deposits/Credits                   7,384.95           Low balance                                  0.00
 Withdrawals/Debits                     0.00           Average balance                          1,723.16
 Ending balance                     7,384.95           Average collected balance                1,464.00

Deposits/Other Credits
 Date       Transaction Type      Description                                                        Amount

06-24      Deposit                                                                                7,384.95

Balance Summary
 Date                  Amount    Date                     Amount         Date                        Amount

05-31                     0.00   06-24                  7,384.95
            Case 8:20-bk-03608-CPM             Doc 211     Filed 07/20/20    Page 12 of 21



CFRA Tri-Cities LLC
Wells Fargo Bank
Account: **** 3510



Date        Debit           Credits     Amount      Description
6/1/2020                                  $6,927.24 Opening Bank Balance
6/24/2020                     $6,927.24       $0.00 Account closed; deposit made to Synovus

                    $0.00     $6,927.24        $0.00
                 Case 8:20-bk-03608-CPM      Doc 211      Filed 07/20/20    Page 13 of 21

                                          ATTACHMENT 5A

                           CHECK REGISTER - OPERATING ACCOUNT

Name of Debtor: CFRA TRI-CITIES, LLC                            Case Number 8:20-bk-0310-CPM

Reporting Period beginning June 1, 2020                  Period ending June 30, 2020

NAME OF BANK: Synovus Bank                         BRANCH:       n/a
              Wells Fargo

ACCOUNT NAME: Synovus                                   ACCOUNT NUMBER: ****426-1
                                    Focus Management Group USA as
                                    Debtor-in-Possession for CFRA, LLC
                        Wells Fargo CRFA, LLC                           ****3510

PURPOSE OF ACCOUNT:                 OPERATING

Account for all disbursements, including voids, lost checks, stop payments, etc. In the
alternative, a computer generated check register can be attached to this report, provided all the
information requested below is included.

None




                                                 MOR-8
37217797.2 07/18/2020
                 Case 8:20-bk-03608-CPM          Doc 211         Filed 07/20/20       Page 14 of 21


                                             ATTACHMENT 4B

                        MONTHLY SUMMARY OF BANK ACTIVITY - PAYROLL ACCOUNT

Name of Debtor: CFRA TRI-CITIES, LLC                            Case Number 8:20-bk-03610-CPM

Reporting Period beginning June 1, 2020                         Period ending June 30, 2020

Attach a copy of current month bank statement and bank reconciliation to this Summary of Bank Activity.
A standard bank reconciliation form can be found at http://www.usdoj.gov/ust/r21/reg_info.htm.
http://www.usdoj.gov/ust/

NAME OF BANK:                Wells Fargo                  BRANCH:              n/a

ACCOUNT NAME: CRLA TRI-CITES, LLC                                    ACCOUNT NUMBER:             ****3523
PURPOSE OF ACCOUNT:      PAYROLL

             Ending Balance per Bank Statement                                  $ 0
              Plus Total Amount of Outstanding Deposits                         $
              Minus Total Amount of Outstanding Checks and other debits         $                        *
              Minus Service Charges                                             $
             Ending Balance per Check Register                                  $ 0                      **(a)

*Debit cards must not be issued on this account.

**If Closing Balance is negative, provide explanation:
The following disbursements were paid by Cash: ( ☐ Check here if cash disbursements were authorized
by United States Trustee)

Date       Amount                 Payee               Purpose          Reason for Cash Disbursement
Not applicable


The following non-payroll disbursements were made from this account:

Date            Amount          Payee       Purpose                    Reason for disbursement from this
                                                                       account

_____
_____
_____

(a)The total of this line on Attachment 4A, 4B and 4C plus the total of 4D must equal the amount reported as
   “Ending Balance” on Schedule of Receipts and Disbursements (Page MOR-2, Line 7).




                                                      MOR-9
37217797.2 07/18/2020
                 Case 8:20-bk-03608-CPM    Doc 211     Filed 07/20/20     Page 15 of 21




                                    ATTACHMENT 5B
                           CHECK REGISTER - PAYROLL ACCOUNT


Name of Debtor: CFRA TRI-CITIES, LLC                         Case Number 8:20-bk-03610-CPM

Reporting Period beginning June 1, 2020              Period ending June 30, 2020

NAME OF BANK: Wells Fargo                                     BRANCH:           n/a

ACCOUNT NAME: CFRA TRI-CITIES, LLC

ACCOUNT NUMBER: ****3523

PURPOSE OF ACCOUNT:                    PAYROLL

Account for all disbursements, including voids, lost payments, stop payment, etc. In the
alternative, a computer generated check register can be attached to this report, provided all the
information requested below is included.

               CHECK
DATE           NUMBER         PAYEE                     PURPOSE                           AMOUNT




TOTAL                                                                                 $

                                          ATTACHMENT 4C

                                              MOR-10
37217797.2 07/18/2020
                 Case 8:20-bk-03608-CPM           Doc 211      Filed 07/20/20        Page 16 of 21



                        MONTHLY SUMMARY OF BANK ACTIVITY - TAX ACCOUNT

Name of Debtor: CFRA TRI-CITIES, LLC                          Case Number 8:20-bk-03610-CPM

Reporting Period beginning June 1, 2020                       Period ending June 30, 2020

Attach a copy of current month bank statement and bank reconciliation to this Summary of Bank Activity. A
standard bank reconciliation form can be found on the United States Trustee website,
http://www.usdoj.gov/ust/r21/index.htm.

NAME OF BANK:               n/a                       BRANCH:       n/a

ACCOUNT NAME:                                         ACCOUNT NUMBER:

PURPOSE OF ACCOUNT:                       TAX

             Ending Balance per Bank Statement                         $
              Plus Total Amount of Outstanding Deposits                $
              Minus Total Amount of Outstanding Checks and other debits         $                     *
              Minus Service Charges                                    $
             Ending Balance per Check Register                         $                      **(a)

*Debit cards must not be issued on this account.

**If Closing Balance is negative, provide explanation:


The following disbursements were paid by Cash: ( ☐ Check here if cash disbursements were authorized by
                                                   United States Trustee)
Date      Amount            Payee               Purpose                Reason for Cash Disbursement




The following non-tax disbursements were made from this account:

Date           Amount             Payee             Purpose            Reason for disbursement from this account




(a)The total of this line on Attachment 4A, 4B and 4C plus the total of 4D must equal the amount reported as
   “Ending Balance” on Schedule of Receipts and Disbursements (Page MOR-2, Line 7).




                                                      MOR-11
37217797.2 07/18/2020
                 Case 8:20-bk-03608-CPM    Doc 211     Filed 07/20/20      Page 17 of 21


                                       ATTACHMENT 5C

                              CHECK REGISTER - TAX ACCOUNT


Name of Debtor: CFRA TRI-CITIES, LLC                   Case Number 8:20-bk-03610-CPM

Reporting Period beginning June 1, 2020               Period ending June 30, 2020

NAME OF BANK: n/a                                        BRANCH:

ACCOUNT NAME:                                          ACCOUNT #

PURPOSE OF ACCOUNT:                    TAX

Account for all disbursements, including voids, lost checks, stop payments, etc. In the
alternative, a computer-generated check register can be attached to this report, provided all the
information requested below is included.
http://www.usdoj.gov/ust/
          CHECK
DATE NUMBER               PAYEE                  PURPOSE                            AMOUNT




TOTAL                                                                                             (d)
                                  SUMMARY OF TAXES PAID

Payroll Taxes Paid                                                                             (a)
Sales & Use Taxes Paid                                                                         (b)
Other Taxes Paid                                                                               (c)
TOTAL                                                                                _________ (d)


(a) This number is reported in the “Current Month” column of Schedule of Receipts and Disbursements
    (Page MOR-2, Line 5O).
(b) This number is reported in the “Current Month” column of Schedule or Receipts and Disbursements
    (Page MOR-2, Line 5P).
(c) This number is reported in the “Current Month” column of Schedule of Receipts and Disbursements
    (Page MOR-2, Line 5Q).
(d) These two lines must be equal.



                                              MOR-12
37217797.2 07/18/2020
                 Case 8:20-bk-03608-CPM        Doc 211     Filed 07/20/20   Page 18 of 21


                                         ATTACHMENT 4D

                        INVESTMENT ACCOUNTS AND PETTY CASH REPORT

                                 INVESTMENT ACCOUNTS

Each savings and investment account, i.e. certificates of deposits, money market accounts, stocks
and bonds, etc., should be listed separately. Attach copies of account statements.

Type of Negotiable         Current
Instrument                 Face Value        Purchase Price     Date of Purchase      Market Value
   n/a




TOTAL                                                                                 n/a        (a)
                                        PETTY CASH REPORT

The following Petty Cash Drawers/Accounts are maintained:

                           (Column 2)             (Column 3)                   (Column 4)
                           Maximum                Amount of Petty         Difference between
Location of                Amount of Cash         Cash On Hand            (Column 2) and
Box/Account                in Drawer/Acct.        At End of Month         (Column 3)




TOTAL                                             $ n/a             (b)

For any Petty Cash Disbursements over $100 per transaction, attach copies of receipts. If
there are no receipts, provide an explanation




TOTAL INVESTMENT ACCOUNTS AND PETTY CASH(a + b)                              $ n/a              (c)


(c)The total of this line on Attachment 4A, 4B and 4C plus the total of 4D must equal the
   amount reported as “Ending Balance” on Schedule of Receipts and Disbursements (Page
   MOR-2, Line 7).



                                                  MOR-13
37217797.2 07/18/2020
                 Case 8:20-bk-03608-CPM   Doc 211     Filed 07/20/20   Page 19 of 21


                                       ATTACHMENT 6

                                    MONTHLY TAX REPORT

Name of Debtor: CFRA TRI-CITIES, LLC                  Case Number 8:20-bk-03610-CPM

Reporting Period beginning June 1, 2020             Period ending June 30, 2020

                                    TAXES OWED AND DUE

Report all unpaid post-petition taxes including Federal and State withholding FICA, State sales
tax, property tax, unemployment tax, State workmen's compensation, etc.

Name of                   Date                                      Date Last
Taxing                    Payment                                   Tax Return      Tax Return
Authority                 Due        Description        Amount        Filed           Period

n/a



TOTAL                                               $




                                             MOR-14
37217797.2 07/18/2020
                 Case 8:20-bk-03608-CPM                Doc 211      Filed 07/20/20             Page 20 of 21


                                                       ATTACHMENT 7

                                 SUMMARY OF OFFICER OR OWNER COMPENSATION

                           SUMMARY OF PERSONNEL AND INSURANCE COVERAGES

Name of Debtor: CFRA TRI-CITIES, LLC                               Case Number 8:20-bk-03610-CPM

Reporting Period beginning June 1, 2020                            Period ending June 30, 2020

Report all forms of compensation received by or paid on behalf of the Officer or Owner during the month. Include
car allowances, payments to retirement plans, loan repayments, payments of Officer/Owner’s personal expenses,
insurance premium payments, etc. Do not include reimbursement for business expenses Officer or Owner incurred
and for which detailed receipts are maintained in the accounting records.
                                                       Payment
Name of Officer or Owner             Title             Description                       Amount Paid

Not applicable


                                                  PERSONNEL REPORT
                                                                              Full Time            Part Time
Number of employees at beginning of period                                    Not applicable
Number hired during the period                                                Not applicable
Number terminated or resigned during period                                   Not applicable
Number of employees on payroll at end of period                               Not applicable

                                            CONFIRMATION OF INSURANCE

List all policies of insurance in effect, including but not limited to workers' compensation, liability, fire, theft,
comprehensive, vehicle, health and life. For the first report, attach a copy of the declaration sheet for each type of
insurance. For subsequent reports, attach a certificate of insurance for any policy in which a change occurs during
the month (new carrier, increased policy limits, renewal, etc.).

Agent                                                                                                        Date
and/or                           Phone            Policy                      Coverage                       Expiration Premium
Carrier                          Number           Number                      Type                           Date       Due

Nationwide Insurance Company (770) 512-5034       ACP GLDO 3038080638         Commercial General Liability   1/8/2021
AMCO Insurance Company         (770) 512-5034     ACP CAA 3038080638          Umbrella Liability             1/8/2021
Certain Underwriters at Lloyds (770) 512-5034     AMR-65418-01                Property                       1/8/2021

The following lapse in insurance coverage occurred this month:

Policy                  Date              Date
Type                    Lapsed            Reinstated       Reason for Lapse




     Check here if U. S. Trustee has been listed as Certificate Holder for all insurance policies.




                                                           MOR-15
37217797.2 07/18/2020
                 Case 8:20-bk-03608-CPM            Doc 211        Filed 07/20/20         Page 21 of 21



                                                  ATTACHMENT 8


                        SIGNIFICANT DEVELOPMENTS DURING REPORTING PERIOD

Information to be provided on this page, includes, but is not limited to: (1) financial transactions that are not
reported on this report, such as the sale of real estate (attach closing statement); (2) non-financial transactions, such
as the substitution of assets or collateral; (3) modifications to loan agreements; (4) change in senior management,
etc. Attach any relevant documents.
        n/a




We anticipate filing a Plan of Reorganization and Disclosure Statement on or before        n/a                          .




                                                        MOR-16
37217797.2 07/18/2020
